USCA11 Case: 20-14207      Date Filed: 01/19/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
       United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14207
                   ____________________

In Re:
 TINA M. TALARCHYK,
                                                         Appellant.




                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
                D.C. Docket No. 1:20-mc-21933
                   ____________________

Before WILSON, LUCK, and LAGOA, Circuit Judges.
USCA11 Case: 20-14207        Date Filed: 01/19/2022     Page: 2 of 7




2                      Opinion of the Court                20-14207

PER CURIAM:
        Tina M. Talarchyk, a lawyer, appeals the district court’s or-
der suspending her from practicing law in the Southern District of
Florida. After careful review and with the benefit of oral argument,
we affirm. Talarchyk failed to show that the district court abused
its discretion.
                                 I.
       In May 2020, the bankruptcy court for the Southern District
of Florida suspended Talarchyk from practicing law in its court.
The bankruptcy court directed Talarchyk in four separate orders to
provide accounting related to her professional compensation in a
Chapter 11 proceeding. Talarchyk refused to comply with the
court’s directives for over four years. As a result, the bankruptcy
court found Talarchyk “willfully violated multiple court orders”
such that suspension was warranted.
       The district court for the Southern District of Florida then
issued an order to show cause why it should not also discipline
Talarchyk for the same misconduct. Talarchyk filed a response to
the show-cause order, but the district court rejected her argu-
ments. Pursuant to its local rules and its “inherent power to regu-
late membership in its bar,” the district court suspended Talarchyk
from practicing law in its court. Talarchyk then moved for
USCA11 Case: 20-14207               Date Filed: 01/19/2022          Page: 3 of 7




20-14207                    Opinion of the Court                                  3

reconsideration, which the district court denied. This is Talarchyk’s
appeal. 1
                                        II.
       We review for abuse of discretion a district court’s order dis-
ciplining a lawyer for professional misconduct. See In re Calvo, 88
F.3d 962, 967 (11th Cir. 1996) (per curiam). It is well-established
that “a federal court has the power to control admission to its bar
and to discipline attorneys who appear before it.” Chambers v.
NASCO, Inc., 501 U.S. 32, 43 (1991). The federal court’s “inherent
power” to discipline lawyers “derives from the lawyer’s role as an
officer of the court which granted admission.” In re Snyder, 472
U.S. 634, 643 (1985). Even so, because disciplinary proceedings
have “a quasi-criminal nature,” the lawyer is entitled to procedural
due process, which includes notice and an opportunity to be heard.
In re Ruffalo, 390 U.S. 544, 550–51 (1968).
                                        III.
       Talarchyk argues here that the district court erred by pro-
ceeding under Rule 8, as opposed to Rule 6, of the Southern District
of Florida’s Rules Governing the Admission, Practice, Peer Review,

1 Talarchyk appeals both the district court’s order suspending her and its order
denying her motion for reconsideration. However, Talarchyk does not explain
why she believes the district court erred in denying her motion for reconsidera-
tion. She has therefore abandoned this issue. See Access Now, Inc. v. Sw. Airlines
Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law is by now well settled in this
Circuit that a legal claim or argument that has not been briefed before the court
is deemed abandoned and its merits will not be addressed.”).
USCA11 Case: 20-14207               Date Filed: 01/19/2022           Page: 4 of 7




4                           Opinion of the Court                         20-14207

and Discipline of Attorneys (the Disciplinary Rules). She also says
this violated her due process rights. 2 We address each issue in turn
and conclude that the district court properly proceeded under Dis-
ciplinary Rule 8 and did not violate Talarchyk’s due process rights.
       Talarchyk says the district court should have proceeded un-
der Disciplinary Rule 6, as opposed to Disciplinary Rule 8. We give
“great deference” to a district court’s interpretation of its local rules
and review a district court’s application of its rules for an abuse of
discretion. Reese v. Herbert, 527 F.3d 1253, 1267 n.22 (11th Cir.
2008). Disciplinary Rule 6 says a judge “may, in the Judge’s discre-
tion,” refer the name of a lawyer who might have engaged in pro-
fessional misconduct to the Ad Hoc Committee on Attorney Ad-
missions, Peer Review, and Attorney Grievance (the Committee)
for investigation. S.D. Fla. Disciplinary R. 6(c)(1). This rule is une-
quivocally discretionary, and thus the district court was not re-
quired to refer Talarchyk’s case to the Committee for investiga-
tion. Further, we do not perceive any basis on which the district
court abused its discretion in not referring Talarchyk’s case to the
Committee.
      We likewise see no error in the district court’s decision to
proceed under Disciplinary Rule 8 when giving effect to the

2 Talarchyk does not argue that the bankruptcy court’s decision suffered from any

defects, and thus we do not consider whether the district court abused its discre-
tion in giving effect to that decision. Cf. Calvo, 88 F.3d at 966–67 (a federal court
should give effect to a state court disbarment order unless it suffered from one of
three defects).
USCA11 Case: 20-14207        Date Filed: 01/19/2022     Page: 5 of 7




20-14207               Opinion of the Court                        5

bankruptcy court’s decision. This rule, titled “Discipline Imposed
by Other Courts,” states that, subject to a handful of exceptions,
“[a] final adjudication in another court that an attorney has been
guilty of misconduct shall establish conclusively the misconduct for
purpose of a disciplinary proceeding in this Court.” S.D. Fla. Disci-
plinary R. 8(e). Talarchyk says Disciplinary Rule 8(e) does not apply
for two reasons.
        First, Talarchyk says Disciplinary Rule 8(e) does not apply
because the bankruptcy court’s disciplinary decision was not a “fi-
nal adjudication” as required by the rule. This argument fails. The
bankruptcy court entered a final decision suspending Talarchyk be-
cause she “willfully violated multiple court orders” to provide ac-
counting related to her professional compensation under 11 U.S.C.
§ 330. A bankruptcy court may enter a final decision sanctioning a
lawyer for misconduct, including for a violation of court orders,
that arises out of a core proceeding in bankruptcy. See In re Ocean
Warrior, Inc., 835 F.3d 1310, 1317–18 (11th Cir. 2016). Professional
compensation under 11 U.S.C. § 330 is a core proceeding because
it arises only in bankruptcy. See Wortley v. Bakst, 844 F.3d 1313,
1319 (11th Cir. 2017) (core proceedings are those that involve a
“right created by the federal bankruptcy law” or that “would arise
only in bankruptcy” (quotation marks omitted)). Therefore, the
bankruptcy court disciplined Talarchyk for misconduct arising out
of a core proceeding, and the final decision suspending her was
properly entered. And because the bankruptcy court’s decision was
USCA11 Case: 20-14207               Date Filed: 01/19/2022           Page: 6 of 7




6                            Opinion of the Court                         20-14207

final for that court’s purposes, we view it as a “final adjudication”
for purposes of Disciplinary Rule 8(e) as well.
        Second, Talarchyk says Disciplinary Rule 8(e) does not apply
because the bankruptcy court is a “subordinate division” of the dis-
trict court, and thus the bankruptcy court’s decision was not a de-
cision by “another court” as required by the rule. We reject this
argument as well. To be sure, the bankruptcy court “constitute[s]
a unit” of the district court and derives its authority from the dis-
trict court. See 28 U.S.C. §§ 151, 157(a). Nevertheless, the bank-
ruptcy court is statutorily distinct from the district court. See id. §§
132, 151 (creating a district court and a bankruptcy court in each
judicial district). Beyond that, the bankruptcy court is authorized
to discipline lawyers on its own accord. See Bankr. S.D. Fla. R.
2090-2. We therefore view the bankruptcy court’s decision as a de-
cision by “another court” for purposes of Disciplinary Rule 8(e). 3
        Talarchyk also says the district court violated her due pro-
cess rights by proceeding under Disciplinary Rule 8, as opposed to
Disciplinary Rule 6. As an initial matter, because we hold that the
district court properly proceeded under Disciplinary Rule 8, the dis-
trict court did not violate Talarchyk’s due process rights on this ba-
sis. Nevertheless, we consider whether the district court’s decision

3 In passing, Talarchyk also says the district court erred because it did not consider

the exceptions listed in Disciplinary Rule 8(e). Her view is unsupported by the
record. The district court set out the exceptions but noted that many of Talar-
chyk’s arguments were “irrelevant” to the exceptions. To the extent she made a
“relevant Rule 8(e) argument,” the district court found it “without merit.”
USCA11 Case: 20-14207         Date Filed: 01/19/2022      Page: 7 of 7




20-14207                Opinion of the Court                          7

otherwise complied with due process requirements. Disciplinary
proceedings have “a quasi-criminal nature,” so a lawyer is entitled
to procedural due process, which includes notice and an oppor-
tunity to be heard. Ruffalo, 390 U.S. at 550–51. Talarchyk was de-
nied neither. The district court’s show-cause order provided notice
that the court was considering disciplining Talarchyk based on the
bankruptcy court’s decision. Talarchyk also had the opportunity to
be heard, as she responded to the show-cause order, and the district
court considered her arguments. Talarchyk does not argue she was
entitled to a hearing in the district court, nor could she. The district
court gave effect to the bankruptcy court’s decision, which she
does not argue suffered from any defect, and thus the district court
was “not required to conduct a de novo trial.” Calvo, 88 F.3d at 967
(quotation mark omitted). The district court therefore did not vio-
late Talarchyk’s due process rights.
       AFFIRMED.